1
2
3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6    EDGAR UMANSOR,                                        Case No. 3:19-cv-00670-MMD-WGC
7                                            Plaintiff,                   ORDER
8             v.
9    DAVID DRUMMOND, et al.,
10                                       Defendants.
11
12
13            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

14   1983 by a state prisoner. (ECF No. 1-1.) On November 13, 2019, this Court issued an

15   order directing Plaintiff to file a fully complete application to proceed in forma pauperis or

16   pay the full filing fee of $400.00 within 30 days from the date of entry of that order. (ECF

17   No. 3 at 2.) The 30-day period has now expired, and Plaintiff has not filed an application

18   to proceed in forma pauperis, paid the full filing fee, or otherwise responded to the Court’s

19   order.

20            District courts have the inherent power to control their dockets and “[i]n the

21   exercise of that power, they may impose sanctions including, where appropriate . . .

22   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

23   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

24   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

25   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

26   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

27   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

28   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
1    comply with local rule requiring pro se plaintiffs to keep court apprised of address);
2    Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for
3    failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir.
4    1986) (affirming dismissal for lack of prosecution and failure to comply with local rules).
5           In determining whether to dismiss an action for lack of prosecution, failure to obey
6    a court order, or failure to comply with local rules, the Court must consider several factors:
7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
11   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12          Here, the Court finds that the first two factors, the public’s interest in expeditiously
13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
17   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring the
18   disposition of cases on their merits—is greatly outweighed by the factors in favor of
19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
22   F.2d at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
23   pauperis or pay the full filing fee within 30 days expressly stated: “IT IS FURTHER
24   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action
25   may result.” (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would
26   result from his noncompliance with the Court’s order to file an application to proceed in
27   forma pauperis or pay the full filing fee within 30 days.
28          It is therefore ordered that this action is dismissed without prejudice based on



                                                  -2-
1    Plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee
2    in compliance with this Court’s November 13, 2019, order.
3           The Clerk of Court is direct to enter judgment accordingly and close this case.
4           DATED THIS 30th day of December 2019.
5
6                                                 MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
